Order
PER CURIAM:
Vicki Speace appeals from an order of the Labor and Industrial Relations Commission, affirming and adopting the decision of the Appeals Tribunal of the Division of Employment Security, finding that Ms. Speace was disqualified from receiving unemployment benefits because she was discharged by Insperity PEO Services, L.P., for misconduct connected with her work. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. The judgment is affirmed. Rule 84.16(b).